








EXECUTION COPY


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 2, 2015, by and
between The Andersons, Inc. an Ohio corporation (the “Company”), and Patrick E.
Bowe (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
POSITION AND DUTIES.

(a)GENERAL. During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Chief Executive Officer of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as may reasonably be assigned to the Executive
from time to time that are not inconsistent with the Executive’s position with
the Company. The Executive’s principal place of employment with the Company
shall be in Maumee, Ohio, provided that the Executive understands and agrees
that the Executive may be required to travel from time to time for business
purposes. The Executive shall report directly to the Board of Directors of the
Company (the “Board”).
(b)OTHER ACTIVITIES. During the Employment Term, the Executive shall devote all
of the Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) with prior written notice to the Board, serving on the boards of
directors (and board committees) of non-profit organizations, and, following the
first anniversary of the Effective Date and with the prior written approval of
the Board, other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, (iii) serving as a
member of the boards of Fabcon Companies, LLC, and Schwan’s Home Service, Inc.,
provided that Executive will resign from such boards not later than March 31,
2016 and (iv) managing the Executive’s passive personal investments so long as
such activities in the aggregate do not interfere or conflict with the
Executive’s duties hereunder, create a potential business or fiduciary conflict,
or violate any of the provisions of Section 11 hereof.
(c)BOARD SERVICE. The Board shall take such action as may be necessary to
appoint or elect the Executive as a member of the Board as soon as practical
after the Effective Date (as defined in Section 2 hereof). Thereafter, during
the Employment Term, the Board shall nominate the Executive for re-election as a
member of the Board at the expiration of the then-current term, provided that
the foregoing shall not be required to the extent prohibited by legal or
regulatory requirements. Following the end of the term of the current Chairman
of the Board, the Executive shall be considered for the position as Chairman of
the Board.




--------------------------------------------------------------------------------




2.EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for an
indefinite term commencing as of November 2, 2015, or such other date as the
parties may agree upon (the “Effective Date”) and continuing until the
Executive’s employment hereunder is terminated in accordance with Section 8
hereof, subject to the provisions of Section 9 hereof. The period of time
between the Effective Date and the termination of the Executive’s employment
hereunder shall be referred to herein as the “Employment Term.” During the
period between the date of this Agreement and the Effective Date, the Executive
shall not be an employee or officer of the Company, and shall not be entitled to
any compensation or other benefits (but shall be reimbursed for any reasonable
out-of-pocket costs incurred by him for attendance at meetings or other
functions at the Company’s request). If the Company notifies the Executive prior
to the Effective Date that it has elected not to employ the Executive, other
than (i) as a result of circumstances that would have enabled the Company to
terminate the Executive for Cause, or (ii) due to the Executive’s former
employer receiving an injunction (other than a temporary restraining order)
providing that such continued employment violates a restrictive covenant with
the former employer, the Executive shall be entitled, as his sole remedy, to
reimbursement of any expenses described in the preceding sentence not yet
reimbursed, to the amount described in Section 9(d)(ii), payable in a lump sum
not more than sixty (60) days after the Company gives such notice, to the
benefits described in Sections 9(d)(iii) and 9(d)(iv) (except that the Company
may, in lieu of providing coverage under its medical plan, reimburse Executive
for his premiums for COBRA coverage for himself and his dependents under the
plan of his prior employer), and, if a Clawback (as defined in Section 7)
occurs, to the Clawback Reimbursement and Clawback Gross-up in accordance with
Section 7, all determined as if the Executive’s employment had been terminated
without Cause immediately after the Effective Date. In such event, the
provisions of Section 10, 11(a) and 11(d) (but for avoidance of doubt no other
provision of Section 11 or Section 12) shall apply as if the Executive’s
employment had been terminated without Cause immediately after the Effective
Date. Except as provided in the two preceding sentences, if the Executive fails
to commence employment on or prior to the Effective Date for any other reason,
this Agreement will be null and void and neither party shall have any obligation
to the other hereunder, other than with respect to Section 11(a).
3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary at the initial annual rate of $900,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof), and may be increased, but not
decreased below its then current level other than in connection with an
across-the-board reduction applicable to all senior executives of the Company
(in which the percentage by which the Base Salary is reduced is not greater than
the percentage by which the base salary of any other senior executive is
reduced), from time to time by the Board. The base salary as determined herein
and adjusted from time to time shall constitute “Base Salary” for purposes of
this Agreement.
4.ANNUAL BONUS. During the Employment Term and commencing with fiscal year 2016,
the Executive shall be eligible to receive an annual incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (any such
annual bonus, an “Annual Bonus”) with a target bonus opportunity equal to 100%
of the Base Salary as in effect for the fiscal year to which the Annual Bonus
relates (the “Target Bonus”). For fiscal year 2015, the Executive shall receive
an Annual Bonus pro-rated from the Effective Date through the end of 2015,
determined based upon the level at which the Company’s applicable performance
goals for fiscal year 2015 have been satisfied, and paid when Annual Bonuses for
2015 are paid (or would be paid) to other senior executives. The Executive shall
be eligible to receive this Annual Bonus for each performance year during the
Employment Term upon the attainment of threshold performance of one or more
pre-established performance goals established by the Board (or a committee
thereof) in its reasonable discretion, after consulting with the Executive. The
actual amount of the Annual Bonus may vary from a minimum of 0% of Base Salary
to a maximum of 200% of Base Salary, based upon the extent to which actual
performance is below or above the applicable threshold levels of performance,




--------------------------------------------------------------------------------




and shall be determined pursuant to a formula established in good faith by the
Board (or a committee thereof) for the applicable performance period. Any Annual
Bonus payable hereunder shall be paid in the calendar year following the end of
the fiscal year to which such Annual Bonus relates, at the same time annual
bonuses are paid to other senior executives of the Company, but in no event
later than March 15th of such calendar year, subject to the Executive’s
continued employment with the Company through the date of payment, except as
otherwise provided in Section 9 hereof.
5.EQUITY AWARDS.
(a)As soon as reasonably practical following the Effective Date, the Company
shall grant to the Executive 325,000 stock options pursuant to the Company’s
2014 Long-Term Incentive Compensation Plan (the “Make Whole Stock Options”) and
a number of shares of restricted stock equal to $1,000,000 divided by the
closing price of the Company’s common stock on the last trading day prior to the
date of grant, pursuant to the Company’s 2014 Long-Term Performance Compensation
Plan (the “Make Whole Restricted Stock and, together with the Make Whole Stock
Options, the “Make Whole Equity Awards”). The Make Whole Stock Options shall be
granted pursuant to an award agreement substantially in the form attached hereto
as Exhibit A and the Make Whole Restricted Stock shall be granted pursuant to an
award agreement substantially in the form attached hereto as Exhibit B, in each
case following the approval of the Compensation Committee of the Board. A
failure of the Compensation Committee to approve the grant of the Make Whole
Equity Awards in such forms shall be considered a material breach of this
Agreement for purposes of Section 8(e)(iv).
(b)During the Employment Term, the Executive shall be considered to receive
equity and/or other long-term incentive awards pursuant to the Company’s Long
Term Incentive Compensation Plan (each an “Annual Equity Award”) with a targeted
aggregate grant date fair market value of $2,000,000. The final amount of the
Annual Equity Award will be determined in good faith by the Board based upon the
performance of the Executive and the Company for the applicable year. The Annual
Equity Awards shall in all cases be subject to the approval of the Compensation
Committee of the Board and the terms and conditions of the award agreements
memorializing such Annual Equity Awards. Notwithstanding the foregoing, the
Annual Equity Awards shall provide that in the event of the Executive’s
termination of employment (i) due to the Executive’s death or Disability, (ii)
by the Company without Cause, or (iii) by the Executive for Good Reason, (A) any
time-based vesting requirement shall be deemed satisfied immediately upon such
termination, pro-rata, based upon the number of days during such vesting period
that that the Executive remaining employed with the Company, (B) if such
termination occurs within twenty four (24) months following a Change in Control
that occurs on or prior to the third anniversary of the Effective Date, any
time-based vesting requirements shall be deemed satisfied in full upon such
termination, and (C) if such termination occurs prior to the third anniversary
of the Effective Date but before a Change in Control, the portion of any Annual
Equity Award that would otherwise be forfeited by reason of a time-based vesting
requirement shall vest in full if a Change in Control occurs within three (3)
months following the date of termination (and on or prior to the third
anniversary of the Effective Date), and shall only be forfeited if such three
month period elapses without the occurrence of a Change in Control; provided
that in each case only to the extent that such vesting does not cause the Award
to become subject to the excise tax under Code Section 409A (as defined below),
and, in the event of a termination described in Section 5(b)(ii), subject to the
Executive’s timely execution of a release of claims in the form attached as
Exhibit C.
6.EMPLOYEE BENEFITS.
(a)BENEFIT PLANS. During the Employment Term, the Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to or for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Executive’s participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.




--------------------------------------------------------------------------------




(b)VACATION TIME. During the Employment Term, the Executive shall be entitled to
four (4) weeks of paid vacation per calendar year (as prorated for partial
years) and such additional time as determined by the Board in consultation with
the Executive in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time.
(c)ANNUAL EXECUTIVE PHYSICAL. During the Employment Term, the Company shall
provide the Executive with an annual executive physical at the Mayo Clinic or a
comparable facility selected by the Executive, which executive physical shall be
comprised of the standard procedures and services customarily included in an
executive physical.
(d)RELOCATION BENEFITS. During the Employment Term, the Executive shall be
entitled to receive the relocation benefits described in the Company’s Executive
Relocation Benefits Policy (the “Standard Relocation Benefits”). In addition to
the Standard Relocation Benefits, the Company shall reimburse the Executive for
the commission payable to the Executive’s realtor in connection with the sale of
the Executive’s primary residence in Minnesota during the Employment Term,
following receipt by the Company of reasonable substantiation and documentation
of such commission; provided that the aggregate amount of such reimbursed
commission shall not exceed $400,000. Such amount shall be payable within thirty
(30) days following the closing of the sale of the Executive’s primary residence
in Minnesota.
(e)HOUSING REIMBURSEMENT. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Company shall
reimburse the Executive during the Employment Term on a monthly basis for the
reasonable costs incurred by the Executive in obtaining temporary housing in the
vicinity of the Company’s headquarters (the “Housing Reimbursement”); provided
that each monthly Housing Reimbursement under this Section 6(e) shall not exceed
$6,250 and the aggregate Housing Reimbursement under this Section 6(e) shall not
exceed $75,000; provided, further, that the Housing Reimbursement shall only be
provided until the earlier of the first anniversary of the Effective Date or the
Executive’s relocation of his primary residence from Minnesota to the vicinity
of the Company’s headquarters. To the extent that the Housing Reimbursement
constitutes taxable income to the Executive, the amount of the Housing
Reimbursement shall be grossed-up so that the after-tax amount received by the
Executive is equal to the amounts provided herein.
(f)BUSINESS AND COMMUTING EXPENSES. Upon presentation of reasonable
substantiation and documentation as the Company may specify from time to time,
the Executive shall be reimbursed in accordance with the Company’s expense
reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder and the Company’s
policies with regard thereto, including but not limited to reasonable costs
incurred in traveling on standard commercial airlines between Minneapolis,
Minnesota and Maumee, Ohio (the “Commuting Expenses”); provided that the
Commuting Expenses shall only be reimbursed until the earlier of the first
anniversary of the Effective Date or the Executive’s relocation of his primary
residence from Minnesota to the vicinity of the Company’s headquarters.
(g)OTHER EXPENSES. The Company shall reimburse the Executive for the Executive’s
reasonable legal and consulting fees incurred in connection with the Executive’s
negotiation and documentation of this Agreement, following receipt by the
Company of reasonable substantiation and documentation of such expenses;
provided that the aggregate amount of such reimbursed fees shall not exceed
$50,000. Such amount shall be payable within thirty (30) days following the
Effective Date.
7.CLAWBACK INDEMNITY. In the event that, as a result of the Executive’s
employment by the Company in accordance with the terms of this Agreement, or any
action taken by the Executive in connection with his employment by the Company
(provided that such action does not constitute a willful violation of any of the
provisions of Section 22), the Executive is subject to, and the former employer
has made a demand for, the forfeiture of previously vested equity incentive
awards, or the Executive is required to repay to his former employer the value
of any previously vested equity incentive award that was previously sold by the
Executive (a “Clawback”), the Company shall pay to the Executive an amount equal
to the sum of the amount that Executive is required to repay to his former
employer plus the amount paid by the Executive




--------------------------------------------------------------------------------




for any previously vested equity incentive award that is forfeited (the
“Clawback Reimbursement”), plus, if the total amount of additional state and
federal income and social security tax payable by Executive by reason of receipt
of the Clawback Reimbursement, after taking into account any deduction to which
the Executive is entitled by reason of the Clawback, is greater than zero, the
Company shall pay to the Executive an amount equal to such additional tax,
grossed-up for any tax payable by reason of such amount (the “Clawback
Gross-up”), provided that in no event shall the sum of the Clawback
Reimbursement and the Clawback Gross-up exceed Four Million Dollars
($4,000,000.00). If the Executive’s employment by the Company is terminated by
the Company for Cause, prior to the third anniversary of the Effective Date, the
Executive shall promptly repay to the Company, upon demand, an amount equal to
the sum of the Clawback Reimbursement and Clawback Gross-up previously received.
If the Executive’s employment by the Company is terminated by the Executive
without Good Reason, prior to the third anniversary of the Effective Date, the
Executive shall not be entitled to any additional Clawback Reimbursement or
Clawback Gross-up, and shall promptly repay to the Company, upon demand, an
amount equal to the sum of the Clawback Reimbursement and Clawback Gross-up
previously received multiplied by a fraction, the numerator of which is
thirty-six minus the number of full months that have elapsed between the
Effective Date and the date of termination, and the denominator of which is
thirty-six. The Executive shall in good faith work with the Company and his
former employer to provide that the Clawback does not apply, and shall in good
faith take any actions reasonably necessary to file his federal and state income
tax returns on a basis that will minimize the amount of the Clawback Gross-up,
it being acknowledged and agreed by the Company that the results of such
good-faith efforts shall not reduce the Clawback Reimbursement or the Claw-Back
Gross-up.
8.TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur (such date of termination, the
“Termination Date”):
(a)DISABILITY. Upon thirty (30) days’ prior written notice by the Company to the
Executive of a termination due to Disability, provided that within the thirty
(30) notice period, the Executive has not returned to full-time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall be
defined as the inability of the Executive to have performed the Executive’s
material duties hereunder after reasonable accommodation due to a physical or
mental injury, infirmity or incapacity for a period of one hundred eighty (180)
days (including weekends and holidays) during any three hundred sixty-five
(365)-day period as determined by the Board in its reasonable good faith
discretion, based upon the medical opinion of a licensed physician selected by
the Company with the consent of the Executive or his representative, which shall
not be unreasonably withheld. The Executive (or the Executive’s representative)
shall cooperate in all respects with the Company if a question arises as to
whether the Executive has become Disabled (including, without limitation by
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Executive’s condition
with the Company). Notwithstanding the foregoing, the Company shall not
terminate the Executive by reason of Disability prior to the date on which the
Executive is eligible for long-term disability benefits under any long-term
disability plan or policy maintained by the Company, but if the Executive is
otherwise Disabled the Company may remove him as CEO and a member of the Board,
and such action shall not constitute Good Reason, provided that the Executive
remains employed (and continues to receive his Base Salary and all benefits)
until he is eligible for such benefits.
(b)DEATH. Automatically upon the date of death of the Executive.
(c)CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean:
(i)the Executive’s willful, material and substantive breach of written Company
policy, which breach is not cured by the Executive within a reasonable time
after receipt of written notice from the Company specifying the breach;
provided, however, that in the event of any conflict between any Company policy
and the terms of this Agreement, the terms of this Agreement shall govern and
control;
(ii)the Executive’s willful, intentional and substantive breach of fiduciary
duty to the Company or any of its affiliates involving personal gain or profit
to the Executive;




--------------------------------------------------------------------------------




(iii)the Executive’s engagement in other employment that substantially impairs
the Executive’s ability to perform his obligations hereunder, for which consent
of the Company was not previously obtained; or
(iv)the Executive’s conviction of any felony, crime of moral turpitude, or
intentional crime in the conduct of his employment the Company or any of its
affiliates, in each case which conviction (x) is materially adverse to the
welfare of the Company or any of its affiliates (but excluding any conviction
which is not the result of any action or inaction by the Executive for his
personal gain) or (y) is in willful violation of law or Company policy.
For purposes of this Section 8(c), no act or failure to act shall be deemed
“willful” if done or omitted to be done by the Executive in good faith and in
the reasonable belief that such act or omission was in the best interest of the
Company. Any determination of Cause by the Company will be made by a resolution
approved by a majority of the members of the Board (other than the Executive, as
applicable). Notwithstanding anything to the contrary contained herein, the
Executive’s right to cure shall not apply if there are habitual breaches by the
Executive.
(d)WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).
(e)GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company:
(i)a material diminution in the Executive’s Base Salary or Target Bonus
opportunity;
(ii)a material diminution in the Executive’s authority, duties, or
responsibilities;
(iii)a material change in the geographic location at which the Executive must
perform services; or
(iv)any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other material written agreement between the
Company and the Executive relating to the Executive’s employment arrangement.
The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the Executive first knows, or with the exercise of reasonable diligence
would know, of the occurrence of such circumstances, and must actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive; provided that
such waiver shall not apply to any subsequent occurrence of the same or other
circumstances constituting Good Reason.
(f)WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
9.CONSEQUENCES OF TERMINATION.
(a)DEATH. In the event that the Executive’s employment and the Employment Term
end on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 9(a)(i) and 9(a)(iv) hereof to be paid within sixty (60) days
following termination of employment, or such earlier date as may be required by
applicable law):
(i)any unpaid Base Salary through the Termination Date;
(ii)a pro rata Annual Bonus for the Bonus Plan performance period in which the
Termination Date occurs, calculated by multiplying the actual amount of the
Annual Bonus that would have been earned by the Executive had the Executive
remained employed with the Company through the end of the applicable performance
period by a fraction, the numerator of which is the number of days during the




--------------------------------------------------------------------------------




applicable performance period during which the Executive was actively employed
by the Company and the denominator of which is the total number of days
comprising the applicable performance period, payable at the same time bonuses
for such performance period are otherwise paid to the Company’s senior
executives;
(iii)any Annual Bonus earned but unpaid with respect to a fiscal year ending on
or preceding the Termination Date, payable as provided in Section 4 hereof
(without regard to any continued employment requirement);
(iv)reimbursement for any unreimbursed business expenses incurred through the
Termination Date and reimbursable pursuant to Section 6(d) hereof;
(v)any accrued but unused vacation pay or paid time off that may remain as of
the Termination Date, determined in accordance with the Company’s policy on
accrual and use; and
(vi)all other accrued and vested payments, benefits or fringe benefits to which
the Executive is entitled in accordance with the terms and conditions of the
applicable compensation or benefit plan, program or arrangement of the Company
(collectively, Sections 9(a)(i) through 9(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”).
(b)DISABILITY. In the event that the Executive’s employment and the Employment
Term end on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.
(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
is terminated (x) by the Company for Cause, or (y) by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Benefits, other than
the benefit described in Sections 9(a)(ii) and 9(a)(iii) hereof.
(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OTHER THAN IN CONNECTION WITH A
CHANGE IN CONTROL. If the Executive’s employment with the Company is terminated
during the Employment Term (x) by the Company other than for Cause, or (y) by
the Executive for Good Reason (a “Qualifying Termination”), in either case on or
prior to the third anniversary of the Effective Date and other than pursuant to
Section 9(e) hereof, the Company shall pay or provide the Executive with the
following:
(i)the Accrued Benefits, provided that the benefit described in Section 9(a)(ii)
hereof shall be subject to the Executive’s continued compliance with the
obligations in Sections 10, 11 and 12 hereof;
(ii)subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, an amount equal to two times the sum of the Base
Salary plus the Target Bonus, paid in equal installments, but in no event less
frequently than monthly, in accordance with the Company’s normal payroll
schedule for a period of twenty-four (24) months following the Termination Date;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of “Code Section 409A” (as
defined in Section 23 hereof), any such payment scheduled to occur during the
first sixty (60) days following the Termination Date shall not be paid until the
sixtieth (60th) day following the Termination Date and shall include payment of
any amount that was otherwise scheduled to be paid prior thereto;
(iii)subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, senior executive level outplacement services for
a period of twelve (12) months following the Termination Date, provided at the
Company’s expense by a reputable provider selected by the Executive with the
consent of the Company, which shall not be unreasonably withheld; and
(iv)subject to (A) the Executive’s timely election of continuation coverage for
himself or his eligible dependents under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), (B) the Executive’s continued
copayment of premiums at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
and (C) the Executive’s continued compliance with the obligations in Sections
10, 11 and 12 hereof, continued participation in the Company’s group health plan
(to the extent permitted under applicable law and the terms of such plan) which
covers the Executive




--------------------------------------------------------------------------------




(and the Executive’s eligible dependents) for a period of eighteen (18) months
at the Company’s expense; provided that the Executive is eligible and remains
eligible for COBRA coverage; and provided, further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 9(d)(iv) shall
immediately cease. Notwithstanding the foregoing, the Company shall not be
obligated to provide the continuation coverage contemplated by this Section
9(d)(iv) if it would result in the imposition of excise taxes on the Company for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and the Health Care and
Education Reconciliation Act of 2010, as amended (to the extent applicable);
provided that in such case the Company shall reimburse the Executive, on a
taxable basis, for the cost of COBRA coverage if such reimbursement can be paid
without resulting in imposition of such excise taxes.
Payments and benefits provided in this Section 9(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company, including
without limitation the Company’s Change in Control and Severance Policy, dated
January 1, 2015, as may be amended from time to time (the “Company Severance
Policy,” or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation; provided for the avoidance of doubt
that as of the third anniversary of the Effective Date, the Executive shall
become eligible to participate in the Company Severance Policy. Notwithstanding
anything to the contrary in the Company Severance Policy, (i) the terms “Cause”,
“Good Reason”, and “Qualifying Termination” or terms of similar import shall
have the definition provided in this Agreement (and any dispute over the reason
for the Executive’s termination shall be resolved by binding arbitration in
accordance with Section 20 of this Agreement), (ii) to the extent that a release
of claims is required to receive such severance, the release shall be
substantially in the form of Exhibit C attached hereto, and (iii) the
restrictive covenants in this Agreement shall apply instead of any restrictive
covenants of the policy.
(e)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON IN CONNECTION WITH A CHANGE IN
CONTROL. If the Executive’s employment by the Company is terminated in a
Qualifying Termination during the three (3) months preceding or twenty four (24)
months following a “Change in Control” (as defined in the Company Severance
Policy) which Change in Control occurs on or prior to the third anniversary of
the Effective Date, the Company shall pay or provide the Executive with the
following:
(i)the Accrued Benefits, provided that the benefit described in Section 9(a)(ii)
hereof shall be replaced by a pro rata Annual Bonus for the Bonus Plan
performance period in which the Termination Date occurs, calculated by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days during the applicable performance period during which the Executive was
actively employed by the Company and the denominator of which is the total
number of days comprising the applicable performance period, payable at the same
time bonuses for such performance period are otherwise paid to the Company’s
senior executives, and subject to the Executive’s continued compliance with the
obligations in Sections 10, 11 and 12 hereof;
(ii)subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, the payment described in Section 9(d)(ii) hereof,
except that “three times” shall be substituted for “two times” where it appears
therein, and “thirty-six (36) months” shall be substituted for “twenty-four (24)
months” where it appears therein; and
(iii)subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, the benefits described in Sections 9(d)(iii) and
9(d)(iv) hereof.
Payments and benefits provided in this Section 9(e) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company, including
without limitation the Company Severance Policy, or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation;
provided for the avoidance of




--------------------------------------------------------------------------------




doubt that as of the third anniversary of the Effective Date, the Executive
shall become eligible to participate in the Company Severance Policy, subject to
the following. Notwithstanding anything to the contrary in the Company Severance
Policy, (i) the terms “Cause”, “Good Reason”, and “Qualifying Termination” or
terms of similar import shall have the definition provided in this Agreement
(and any dispute over the reason for the Executive’s termination shall be
resolved by binding arbitration in accordance with Section 20 of this
Agreement), (ii) to the extent that a release of claims is required to receive
such severance, the release shall be substantially in the form of Exhibit C
attached hereto, and (iii) the restrictive covenants in this Agreement shall
apply instead of any restrictive covenants of the policy. If a Change in Control
occurs on or prior to the third anniversary of the Effective Date, and the
twenty four (24) month period after the Change in Control ends after the third
anniversary of the Effective Date, the provisions of this Section 9(e) shall
apply if the Executive is terminated in a Qualifying Termination within the
twenty four (24) month period following the Change in Control, and, if the
Executive is not so terminated, the Executive shall become eligible to
participate in the Company Severance Policy as set forth above at the end of
such twenty four (24) month period. If the Executive’s employment is terminated
in a Qualifying Termination prior to the third anniversary of the Effective
Date, and prior to a Change in Control, and a Change in Control subsequently
occurs within three (3) months after the date of the Qualifying Termination and
on or prior to the third anniversary of the Effective Date, the provisions of
this Section 9(e) shall apply, but any benefits payable pursuant to this Section
9(e) shall be offset by comparable benefits paid pursuant to Section 9(d).
(f)CODE SECTION 280G. To the extent that any amounts payable to the Executive
hereunder, as well as any other “parachute payment,” as such term is defined
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), payable to the Executive in connection with the Executive’s employment
by the Company, exceed the limitations of Section 280G of the Code such that an
excise tax will be imposed under Section 4999 of the Code (the “Excise Tax”),
then such payments shall be either (x) reduced to the minimum extent necessary
to avoid application of the Excise Tax or (y) provided to the Executive in full,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. In the event of a
reduction in benefits hereunder, the reduction shall occur in the following
order: (i) benefits valued as parachute payments, (ii) any cash severance based
on a multiple of Base Salary, Annual Bonus, or Target Bonus; (iii) any other
cash amounts payable to the Executive, and (iv) acceleration of vesting of any
equity awards.
(g)OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any position as an
officer, director or fiduciary of any Company-related entity.
(h)EXCLUSIVE REMEDY. In the event of termination of the Executive’s employment
and the Employment Term hereunder pursuant to Sections 8(d) or 8(e) hereof, the
payments described in Section 9(d) or 9(e) hereof, as applicable, shall be in
full and complete satisfaction of the Executive’s rights under this Agreement.
10.RELEASE; MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement in connection with the
Executive’s termination of employment beyond the Accrued Benefits (other than
the amounts described in Sections 9(a)(ii) and 9(a)(iii) hereof, which amount
shall also be subject to the requirements of this Section 10) shall only be
payable if the Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company substantially in the form of Exhibit C
attached hereto. Such release shall be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following
termination. Except as otherwise expressly provided in Section 9(d)(iv) hereof,
in no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive




--------------------------------------------------------------------------------




under any of the provisions of this Agreement, and such amounts shall not be
offset by any amount received by the Executive from any other source. Subject to
the provisions of Section 23(b)(v) hereof and the limitations of applicable wage
laws, the Company’s obligations to pay the Executive amounts hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its affiliates.
11.RESTRICTIVE COVENANTS.
(a)CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its subsidiaries or affiliates (collectively, the “Company Group”),
including, without limitation, any such information relating to or concerning
finances, sales, marketing, advertising, transition, promotions, pricing,
personnel, customers, suppliers, vendors, partners and/or competitors. The
Executive agrees that the Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the
Company, either during the period of the Executive’s employment or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company Group’s
part to maintain the confidentiality of such information, and to use such
information only for specified limited purposes, in each case, which shall have
been obtained by the Executive during the Executive’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; (iii)
was known by the Executive prior to the Executive’s association with the Company
or any predecessor to the Company, as evidenced by written records existing at
that time; or (iv) the Executive is required to disclose by applicable law,
regulation or legal process (provided that the Executive provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Unless this Agreement is otherwise required to be disclosed
under applicable law, rule or regulation, the terms and conditions of this
Agreement shall remain strictly confidential, and the Executive hereby agrees
not to disclose the terms and conditions hereof to any person or entity, other
than immediate family members, legal advisors or personal tax or financial
advisors, or prospective future employers solely for the purpose of disclosing
the limitations on the Executive’s conduct imposed by the provisions of this
Section 11 who, in each case, agree to keep such information confidential.
(b)NONCOMPETITION. The Executive acknowledges that (i) the Executive will
continue to perform services of a unique nature for the Company that are
irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Executive has had and will have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company or any of its affiliates, (iii) in the course of the Executive’s
employment by a competitor, the Executive would inevitably use or disclose such
Confidential Information, and (iv) the Executive has generated and will generate
goodwill for the Company and its affiliates in the course of the Executive’s
employment. Accordingly, during the Executive’s employment with the Company and
for the duration of the Restricted Period, the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business in which the Company Group




--------------------------------------------------------------------------------




is actively engaged or is actively pursuing as of the end of the Executive’s
employment hereunder, including without limitation the business of grain,
ethanol, and plant nutrient sectors, railcar leasing, turf and cob products, and
consumer retailing (but, with respect to consumer retailing, limited only to the
operation of general merchandise retail stores in the Toledo and Columbus, Ohio
metropolitan areas), in any locale of any country in which the Company Group
conducts its business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company Group, so long as the Executive
has no active participation in the business of such corporation. The term
“Restricted Period” for purposes of this Section 11 shall mean twenty-four (24)
months; provided, however, that if the Executive’s employment hereunder is
terminated under circumstances that entitle the Executive to receive the
payments and benefits described in Section 9(e) hereof, the term “Restricted
Period” for purposes of this Section 11 shall mean thirty-six (36) months.
(c)NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for the duration of the Restricted Period (as defined in Section
11(b) above), the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any customer of the Company Group to purchase
goods or services then sold by the Company Group from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
Group, or hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company Group and any of its
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 11(c) while so employed or retained and
for a period of twelve (12) months thereafter. Notwithstanding the foregoing,
the provisions of this Section 11(c) shall not be violated by general
advertising or solicitation not specifically targeted at Company Group-related
persons or entities.
(d)MUTUAL NONDISPARAGEMENT. Both during the Employment Term and at all times
thereafter, regardless of the reason for termination, the Executive agrees not
to disparage the Company or its officers, directors, employees, shareholders,
members, agents or products. Both during the Employment Term and at all times
thereafter, regardless of the reason for termination, the Company agrees to
direct its officers and directors not to disparage the Executive. The foregoing
shall not be violated by exercising protected legal rights to the extent that
such rights cannot be waived by agreement or from providing truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings). Notwithstanding anything
contained herein to the contrary, nothing in this Section 11(d) shall (i)
prohibit the Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions and rules promulgated under any whistleblower protections provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any reporting described in the foregoing clause (i).
(e)INVENTIONS. (i) The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product or other intellectual property, whether or not patentable or
copyrightable, that are (A) reduced to practice, created, invented, designed,
developed, contributed to, or improved (collectively, “Conceived”) with the use
of any Company resources and/or within the scope of the Executive’s work with
the Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
otherwise Conceived




--------------------------------------------------------------------------------




by the Executive, solely or jointly with others, during the period of the
Executive’s employment with the Company, or (B) suggested by any work that the
Executive performs in connection with the Company, either while performing the
Executive’s duties with the Company or on the Executive’s own time, but only
insofar as the Inventions are related to the Executive’s work as an employee or
other service provider to the Company, shall belong exclusively to the Company
(or its designee), whether or not any patent or other applications for
intellectual property protection are filed, issued or granted thereon (the
“Inventions”). The Executive will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and the
Executive will surrender them upon the termination of the Employment Term, or
upon the Company’s request. The Executive will assign to the Company the
Inventions and all patents, registrations and other intellectual property rights
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Executive’s name or
in the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Executive will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Executive from the Company. The Executive will also execute
assignments to the Company (or its designee) of the Applications, and give the
Company and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Company’s benefit, all without
additional compensation to the Executive from the Company, but entirely at the
Company’s expense.
(i)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised or otherwise existing, throughout the universe and in
perpetuity without any further obligations to the Executive. If the Inventions,
or any portion thereof, are deemed not to be a Work for Hire, or sole ownership
of such Inventions do not otherwise automatically vest in the Company, the
Executive hereby irrevocably conveys, transfers and assigns to the Company, all
rights, in all media now known or hereinafter devised or otherwise existing,
throughout the universe and in perpetuity, in and to the Inventions, including,
without limitation, all of the Executive’s right, title and interest in the
copyrights (and all registrations, renewals, revivals and extensions thereof)
with respect to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive hereby
unconditionally waives the enforcement of such rights. The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.
(f)RETURN OF COMPANY PROPERTY. On the Termination Date (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company or its affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).
The Executive may retain the Executive’s rolodex and similar address books
provided that such items only include contact information, and may retain his
cell phone number.




--------------------------------------------------------------------------------




(g)REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Executive from obtaining other suitable employment during the period in which
the Executive is bound by the restraints. The Executive covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 11 It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 11.
(h)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
(i)TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(j)SURVIVAL OF PROVISIONS. The obligations contained in this Agreement,
including but not limited to Sections 11 and 12 hereof, shall survive the
termination or expiration of the Employment Term and the Executive’s employment
with the Company and shall be fully enforceable thereafter.
(k)PERMITTED STATEMENTS. Nothing in this Agreement shall restrict either party
hereto from making truthful statements (i) when required by law, subpoena, court
order or the like; (ii) when requested by a governmental, regulatory, or similar
body or entity; or (iii) in confidence to a professional advisor for the purpose
of securing professional advice.
12.COOPERATION. In connection with any termination of the Executive’s employment
with the Company, the Executive agrees to assist the Company, as reasonably
requested by the Company, in its succession planning efforts to facilitate a
smooth transition of the Executive’s job responsibilities to the Executive’s
successor. In addition, upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuit involving such claims that may be filed or threatened against the
Company or its affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. The
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Executive in complying with
this Section 12.
13.EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 hereof would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event




--------------------------------------------------------------------------------




of such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to seek equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Executive of Section 11 hereof, any severance
being paid to the Executive pursuant to this Agreement or otherwise shall
immediately cease, and any severance previously paid to the Executive shall be
immediately repaid to the Company.
14.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14, no party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company;
provided that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.
15.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


At the address (or to the facsimile number) shown
in the books and records of the Company.


If to the Company:


The Andersons, Inc.
480 W. Dussel Dr.
Maumee, OH 43537
Attention: Mike Anderson, Chairman
Facsimile: (419) 891-6695
Email:Mike_Anderson@AndersonsInc.com


With a copy (which shall not constitute notice to the Company) to:


Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Gerald T. Nowak, P.C.
Facsimile: (312) 862-2200
Email: gerald.nowak@kirkland.com




or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




--------------------------------------------------------------------------------




16.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
17.SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.
18.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
19.LIABILITY INSURANCE; INDEMNIFICATION. The Company shall cover the Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the term of this Agreement in the same amount
and to the same extent as the Company covers its most senior active officers and
directors. In addition, the Company shall indemnify the Executive on the same
basis as its most senior active officers and active members of the Board. The
rights of indemnification shall not be deemed exclusive under applicable law,
the Company’s Certificate of Incorporation, the Company’s Bylaws, any agreement,
a vote of stockholders, a resolution of directors or otherwise, of the Company.
20.GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to the choice of law provisions thereof. Each of the parties
agrees that except as otherwise provided herein and other than injunctive relief
under Section 13 hereof, any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment with the Company
shall be settled exclusively by arbitration, conducted before a single
arbitrator, who is currently licensed to practice law in Ohio, located in
Franklin County, Ohio, in accordance with the employment arbitration rules
(except as modified below) of the American Arbitration Association then in
effect. Each of the parties hereto agrees that in any such arbitration the award
shall be made in writing no more than thirty (30) days following the end of the
proceeding, the arbitration shall not be conducted as a class action, the
arbitration award shall include factual findings or conclusions of law, and no
punitive damages shall be awarded. Any award rendered by the arbitrator shall be
final and binding and judgment may be entered on it in any court of competent
jurisdiction. Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person. The Company shall bear all administrative fees and expenses
of the arbitration and unless the arbitrator directs otherwise, each party shall
bear its own counsel fees and expenses. Either party may appeal the arbitration
award and judgment thereon and, in actions seeking to vacate an award, the
standard of review to be applied to the arbitrator’s findings of fact and
conclusions of law will be the same as that applied by an appellate court
reviewing a decision of a trial court sitting without a jury. Notwithstanding
the foregoing, each of the parties agrees that any dispute between the parties
related to the Executive’s purported violation of any of the provisions of
Section 11 hereof (a “Restrictive Covenant Proceeding”) shall not be subject to
binding arbitration and shall be resolved only in the courts of the State of
Ohio or the United States District Court for the Northern District of Ohio and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any Restrictive
Covenant Proceeding or proceeding relating to recognition and enforcement of any
judgment in respect thereof to the exclusive jurisdiction of the courts of the
State of Ohio, the court of the United States of America for the Northern
District of Ohio, and appellate courts having jurisdiction of appeals from any
of the foregoing, and agrees that all claims in respect of any such Restrictive
Covenant Proceeding




--------------------------------------------------------------------------------




shall be heard and determined in such Ohio State court or, to the extent
permitted by law, in such federal court, (b) consents that any such Restrictive
Covenant Proceeding may and shall be brought in such courts and waives any
objection that the Executive or the Company may now or thereafter have to the
venue or jurisdiction of any such Restrictive Covenant Proceeding in any such
court or that such Restrictive Covenant Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any RESTRICTIVE COVENANT Proceeding (whether based on
contract, tort or otherwise), (d) agrees that service of process in any such
Restrictive Covenant Proceeding may be effected by mailing a copy of such
process by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such party at the Executive’s or the Company’s
address as provided in Section 15 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Ohio. In any arbitration provision,
the arbitrator may award to the prevailing party all of any portion of its
reasonable costs of arbitration, including fees and disbursements of legal
counsel.
21.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director of the Company as may
be designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto (if
any) sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof including, without limitation, any employment agreement previously
entered into by the Executive and the Company or any predecessor to the Company.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
22.REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or impair the Executive’s ability to perform all of the
Executive’s duties and obligations hereunder. In the event that the Executive is
subject to any agreement or understanding, written or oral, that, in either
case, could prevent the Executive from entering into this agreement or
performing services for the Company, this Agreement shall immediately become
null and void and the Executive shall have no further rights hereunder. For
avoidance of doubt, an agreement or understanding shall not be subject to this
Section 22 if the only remedy for a breach of such agreement or understanding is
a Clawback, as defined in Section 7. The Executive agrees to inform the Company
of any apparent conflicts between the Executive’s work for the Company and (i)
any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf, or (ii) any obligations the Executive may be to not
solicit the employees or customers of a former employee, before soliciting the
same on the Company’s behalf. The Company shall receive such disclosures in
confidence and consistent with the objectives of avoiding any conflict of
obligations and rights or the appearance of any conflict of interest.
23.TAX MATTERS.
(a)WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)SECTION 409A COMPLIANCE.
(i)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code




--------------------------------------------------------------------------------




Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A. If any payment (or the failure to make any payment) to the
Executive would result in the imposition of penalties under Code Section 409A,
the Company shall take such reasonable actions as may be required to comply with
the requirements of any correction program prescribed by the Internal Revenue
Service to mitigate the effect of such penalties.
(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 23(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and all remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
THE ANDERSONS, INC.






By:                            


Name:                            


Title:                            






EXECUTIVE






                            
Signature












